Citation Nr: 0417134	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for right hand arthritis as 
secondary to service-connected quadrigea effect of the right 
hand with postoperative impairment of the middle and ring 
fingers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from May 1969 until June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

This matter was previously before the Board in June 2003.  At 
that time, a remand was ordered to accomplish a due process 
requirement.  

Finally, it is observed that, in a brief dated September 
2002, the veteran's representative contended that a claim of 
entitlement to a total disability rating had been implicitly 
raised by the veteran.  This issue has not been adjudicated 
by the RO to date, and the Board therefore refers it back to 
the RO for appropriate action.


FINDINGS OF FACT

The competent clinical evidence of record does not 
demonstrate right hand arthritis disability that is 
etiologically related to service or service-connected 
disability.


CONCLUSION OF LAW

Right hand arthritis disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and is not proximately due to or the result 
of the veteran's service connected quadrigea effect of the 
right hand with postoperative impairment of the middle and 
ring fingers.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: The VCAA

Duty to notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

A rating decision, statement of the case and supplemental 
statements of the case apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Additionally, a July 2003 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his secondary service connection claim, as well as the 
veteran's and VA's development assistance.  

Regarding the content of the notice provided, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), it was held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's remands and the RO's 
development and notice letters discussed above advised 
the claimant that he could submit additional evidence.  
It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

Based on the foregoing, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Timing of notice

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, a substantially complete application as 
to secondary service connection for right hand arthritis was 
received on September 14, 1999.  Thereafter, in a rating 
decision dated in March 2000, that issue was denied.  Only 
after that rating action was promulgated did the AOJ, in July 
2003, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Supplemental Statement of the Case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

Duty to assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical records, and private and VA post service 
clinical reports, are associated with the claims file.  Also 
of record are VA examination reports.  Additionally, the 
veteran's contentions in support of his claim are affiliated 
with the file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).


Factual background

The veteran entered active duty in May 1969.  His enlistment 
examination was normal.  A report of medical history 
completed at that time revealed no medical complaints.  

Service medical records dated in May 1969 reflect complaints 
relating to the veteran's middle finger, right hand.  There 
were no complaints as to the overall hand, only the middle 
finger.  A Medical Board Report dated in May 1969 determined 
that the veteran had an acquired deformity of the third 
finger, right hand.  The disability was deemed permanent and 
was found to preexist service, without aggravation.  On the 
basis of those findings, the veteran was found to be unfit 
for duty and he was discharged from service.  His enlistment 
was found to be erroneous.      

Following service, the veteran continued to have problems 
with his right middle finger.  In December 1969, surgery was 
performed at a VA hospital to reconstruct the tendons in that 
digit.  The hospital records at that time did not reveal any 
complaints of right hand pain or arthritis.  Instead, the 
veteran's complaints were limited to his right middle finger.

In December 1970, the veteran returned to a VA hospital for a 
second surgery on his right middle finger.  He was admitted 
with a severe extensor contracture, right 3rd finger, 
proximal interphalangeal joint.  The evidence did not reveal 
any other injury or complaints with respect to the veteran's 
right hand.  

In April 1986, the veteran was examined by VA.  He complained 
that his right hand was stiff and sore and lacked dexterity 
due to a frozen artificial joint in the middle finger.  The 
veteran could not bend his right hand or make a fist.  The 
examination did not reveal any disability of the overall 
right hand however, apart from the residuals of surgery on 
the right middle finger.

In a July 1986 rating decision, service connection was 
granted for residuals of surgery on the veteran's right hand.  

In a hearing transcript dated May 1988, the veteran explained 
that the tendon from his right ring finger was put into his 
right middle finger.  That procedure decreased the veteran's 
right hand strength.  

The veteran received another VA examination in April 1989.  
He could not move his index finger to his palm due to 
postoperative impairment to the middle and ring fingers of 
his right hand.  Essentially, the middle finger was stiff and 
in full extension while the ring finger was weak.  The 
examination report did not establish any other disabilities 
of the right hand.  

Upon VA examination in May 1991, the veteran was diagnosed 
with status post avulsive laceration of the proximal 
interphalangeal joint of the right middle finger, with 
residual flexion paralysis (ankylosis).  He was also 
diagnosed with status post surgery to the right middle 
finger, proximal interphalangeal joint, with residual 
extension paralysis (ankylosis), decreased sensorium and 
surgical scar.  There were no other diagnoses pertaining to 
the veteran's right hand. 

VA outpatient treatment reports dated in 1996 reflect 
complaints of joint pain.  However, such complaints did not 
relate to the veteran's right hand.  Rather, his complaints 
were limited to the right shoulder, right hip and the spine.  

VA outpatient treatment reports dated in January 1997 showed 
complaints of polyarticular joint pain of 5 year's duration.  
The veteran complained of intermittent swelling and redness 
in all joints.  There was no specific mention of the right 
hand.  The back, ankles knees, hips, and shoulders were 
singled out.  An impression of probable degenerative joint 
disease was made.  

The veteran was next examined by VA in May 1997.  He 
presented with complaints of right hand pain.  He had trouble 
writing and could not pick up a cup of coffee.  In addition 
to functional problems, he also complained of generalized 
joint pains in the right hand.  Following objective 
examination, the diagnosis was status post surgical repair of 
the right 3rd digit with a tendon transplant from the 4th 
digit that failed and resulted in ankylosis of the proximal 
interphalangeal joint.  There was decreased grip strength, 
chronic pain and weakness of the right hand.

VA outpatient treatment reports dated in 1998 and 1999 reveal 
various orthopedic complaints of joint pain, but none 
relating to the veteran's right hand.  A May 1999 report 
noted limited range of motion of the right hand due to finger 
surgery.  

The veteran was again examined by VA in May 1999.  The 
diagnostic impression was that of an injury to the 3rd 
finger, right hand, with unsuccessful corrective surgery that 
weakened the 4th finger of that hand, with subsequent 
substantial deformity in the tissue of the hand.  X-rays of 
both hands were taken and the results were normal, with no 
significant degenerative or arthritic changes observed.

A June 2000 VA examination report noted a swan neck deformity 
of the veteran's right middle finger at the distal 
interphalangeal joint.  The veteran had pronounced quadrigia 
effect of the right hand, rendering it functionally useless.  
The impairment was found to be directly traceable to prior 
surgery and activity performed while the veteran was in the 
military.  The examiner clarified that the disability was not 
limited to 2 fingers as had been documented in the past, and 
emphasized that the veteran's entire right hand was useless.  
X-rays showed minimal osteoarthritis at multiple 
interphalangeal joints.  Radiological evidence was otherwise 
negative.

A VA orthopedic clinic physician note dated in October 2000 
revealed treatment of the right 3rd digit, proximal 
interphalangeal joint.  There were no other complaints as to 
generalized pain of the right hand.

A VA orthopedic clinic physician note dated in January 2001 
contained an impression of extensor contraction deformity of 
the right 3rd digit, proximal interphalangeal joint.  There 
was no indication of any other disabilities of the right 
hand.

The veteran was most recently examined by VA in April 2003.  
Upon objective examination, the veteran was reluctant to 
demonstrate full movement of his right hand.  He held the 
hand in exaggerated extension.  When attention was not 
focused on the right hand, the veteran was noted to have less 
extension at the 3rd digit metacarpophalangeal.  

X-rays taken in conjunction with the April 2003 VA 
examination were remarkable for a finding of a hyperextension 
deformity of the proximal interphalangeal joint, right middle 
finger.  The examiner noted there was no significant 
arthritis and minimal arthritic changes.  Very small bone 
spurs were noted at scattered interphalangeal joints.  The 
right third finger showed this change, as well as other 
fingers on both hands. 

Following objective examination in April 2003, the VA 
examiner definitively stated that the veteran did not have 
right hand arthritis.  He further commented that the 
impairments and disabilities of the veteran's right hand were 
all related to soft tissue shortening.  

Analysis

The veteran is claiming that he has right hand arthritis that 
is secondary to his service-connected quadrigea effect of the 
right hand with postoperative impairment of the middle and 
ring fingers.  To successfully establish this claim, the 
evidence of record must contain a competent medical evidence 
demonstrating it is at least as likely as not that he has 
right hand arthritis due to service or service-connected 
disability.  

The Board has thoroughly reviewed the claims file and 
concludes that the veteran's claim must fail.  In so 
determining, it is noted that the evidence of record fails to 
establish a finding of current right hand arthritis 
disability.  Indeed, the record does not contain a clinical 
opinion that the veteran has clinically significant right 
hand arthritis related to service, or a service-connected 
disability.  The Board notes that the service medical records 
are negative for any finding of arthritis, and the record 
does not contain demonstration of arthritis to a compensable 
degree within one year of separation from service.  Further, 
while x-rays of the right hand demonstrate the veteran 
currently has very small bone spurs of the fingers of both 
hands, these have been clinically opined to not be so 
clinically significant as represent a right hand arthritis 
disability.  In this regard, the Board notes that the April 
2003 VA examiner explicitly stated that the veteran did not 
have right hand arthritis.  He further commented that the 
impairments and disabilities of the veteran's right hand were 
all related to soft tissue shortening.  No other medical 
evidence of record refutes these findings.  

Given the absence of a current demonstration of arthritis 
disability of the right hand, service connection is not for 
application with respect to right hand arthritis, either on a 
direct (to include presumptive) or a secondary basis.  The 
Board finds support for this conclusion in a decision of the 
United States Court of Appeals for Veterans Claims, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In summary, inasmuch as the veteran has no current clinically 
significant right hand arthritis so as to represent a 
disability, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  See Rabideau and Chelte, both supra.   See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  Accordingly, the 
veteran's claim of service connection fails and the benefit 
sought on appeal is denied.  
 



ORDER

Service connection for right hand arthritis, to include as 
secondary to service-connected quadrigea effect of the right 
hand with postoperative impairment of the middle and ring 
fingers, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



